  Case 2:19-cv-00407-JCB Document 62 Filed 11/20/20 PageID.514 Page 1 of 3




NATE CRIPPES (Bar No. 14622)
MICHELLE MARQUIS (Bar No. 16889)
Disability Law Center
205 North 400 West
Salt Lake City, Utah 84103
Phone: (801) 363-1347
Fax: (801) 363-1437
Email: ncrippes@disabiIitylawcentcr.org
       mmarquis@disabilitylawcenter.org

Attorneys for Plaintiff


        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH




CALY WATKINS, individually and as legal                            NOTICE OF APPEARANCE
guardian of K.W.,
                                                                   Case No 2:19-cv-00407-JCB
Plaintiff,
                                                                Magistrate Judge Jared C. Bennett
v.
JORDAN SCHOOL DISTRICT, et al.,

Defendant.



         MICHELLE MARQUIS of the Disability Law Center hereby enters her appearance as

 counsel for the Plaintiff, Caly Watkins, as legal guardian of K.W., a minor child, in this matter.

 Pursuant to Fed. R. P. 5, all further notice and copies of pleadings, papers, and other material

 relevant to this action, should be directed to and served upon:

                          Michelle Marquis (16889)
                          mmarquis@disabilitylawcenter.org
                          Disability Law Center
                          205 North 400 West
                          Salt Lake City, UT 84103
 Case 2:19-cv-00407-JCB Document 62 Filed 11/20/20 PageID.515 Page 2 of 3




DATED this 20th day of November 2020



                                              /s/ Michelle Marquis
                                              Michelle Marquis
                                              Disability Law Center
  Case 2:19-cv-00407-JCB Document 62 Filed 11/20/20 PageID.516 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing NOTICE OF

APPEARANCE was electronically filed with the Clerk of Court on this 20th day of November,

2020, via the CM/ECF system, which sent notification of such filing to the following:


DARIN B. GOFF (11355)
DIANA F. BRADLEY (14603)
Assistant Utah Attorneys General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
E-mail: dgoff@agutah.gov
dbradley@agutah.gov

                                                    _Jennifer Carver
                                                    Jennifer Carver
                                                    Paralegal
                                                    Disability Law Center
